Citation Nr: 0416517	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  97-20 787	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for vasomotor 
headaches, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran reported active service from February 1982 to 
August 1987 and again from November 1988 to June 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), and an April 1999 rating decision of 
the Little Rock, Arkansas, VA RO.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this 
appeal, when, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Specifically, the RO should inform the veteran of 
what is necessary for his claims for increased ratings to be 
granted, should inform the veteran of what is necessary for 
his claims seeking entitlement to service connection to be 
granted, for his claim for increase to be granted, and should 
inform the veteran what is needed to reopen his claim of 
entitlement to service connection for his left knee 
disability.  The notification should also inform the veteran 
what evidence he needs to obtain, what actions the RO will 
take, and ask him to submit all available evidence, as well 
as ensure that all other appropriate actions under the VCAA 
have been taken.

The record indicates that the veteran has been treated at the 
VA hospital and clinic in Tampa, Florida, but the claims 
folder contains no treatment notes more recent than February 
2002.  The RO must obtain all available treatment notes from 
the VA Medical Center (VAMC) in Tampa, Florida as well as 
from all associated outpatient clinics.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty 
to assist particularly applies to relevant evidence known to 
be in the possession of the Federal Government, such as VA 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts 
v. Brown, 6 Vet. App. 473 (1994).

The veteran has not been examined for his service-connected 
headaches in more than five years.  The veteran should be 
afforded a VA examination to determine the extent of his 
current disability due to his headaches.  In addition, the 
veteran should be provided VA examinations to determine the 
nature and etiology of any right knee disability or low back 
disability that may be diagnosed.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (citing Suttman v. Brown, 5 Vet. App. 127, 138 (1993) 
(duty to assist includes providing the veteran a thorough and 
contemporaneous medical examination when needed)).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for his 
claims for service connection, increased 
rating to be granted, and what is 
necessary for his claim to reopen to be 
granted.  In addition, the RO should 
ensure that the veteran is notified what 
action he must take and what action the 
RO will take on his claim, and he must be 
asked to provide all available 
information.  The RO should ensure that 
all requirements of notification under 
the VCAA have been met.

2.  The RO should obtain all available 
treatment records from the VAMC in Tampa, 
Florida and all associated outpatient 
clinics, dated from February 2002 to the 
present.  If no records are available, 
the RO should ask for written 
confirmation of that fact

3.  The RO should schedule the veteran 
for an orthopedic examination in order to 
determine if the veteran suffers from any 
right knee or low back disability, and if 
so, whether or not this disability is 
related to service.  All indicated tests 
should be conducted, and the examiner 
should review the claims folder 
thoroughly, including the service medical 
records, particularly the records from 
June 1982 regarding the knee and from 
June to November 1989 regarding the back.  
If a right knee or low back disability is 
diagnosed, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
disability, if any, was initially 
manifested during service or was 
otherwise caused by or aggravated by 
service.  If the examiner determines that 
present disability was not present in 
service, the examiner should render an 
opinion as to whether it is at least as 
likely as not that current right knee or 
low back disability is related to the 
veteran's service-connected cervical and 
thoracic spine disabilities.  A complete 
rationale for any opinion offered should 
be included.

4.  The RO should schedule the veteran 
for an examination to determine the 
current extent of his disability due to 
headaches.  The examiner should conduct 
all indicated tests.  The examiner should 
comment on the number of prostrating 
attacks, if any, over the last several 
months. 

6.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




